Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in granting defendants leave to serve an amended answer asserting the Workers’ Compensation Law as an affirmative defense (see, Murray v City of New York, 43 NY2d 400, rearg dismissed 45 NY2d 966). Plaintiff may not claim prejudice or surprise resulting from the tardy assertion of the defense because she was aware of her employment status from the outset and had received workers’ compensation benefits (see, Caceras v Zorbas, 74 NY2d 884, 885). (Appeal from Order of Supreme Court, Oneida County, Shaheen, J.—Amend Pleading.) Present—Denman, P. J., Green, Lawton, Wisner and Balio, JJ.